Citation Nr: 0514262	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-10 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for pulmonary tuberculosis.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to January 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

By way of procedural background, the Board notes that the 
veteran originally filed a claim for service connection for a 
lung disorder in January 1959.  The RO denied service 
connection in a May 1959 rating decision.  Thereafter, the 
veteran appealed his claim.  In a March 1960 decision, the 
Board confirmed the May 1959 RO rating decision and denied 
service connection for pulmonary tuberculosis.

Subsequently, the RO declined to reopen the veteran's claim 
for service connection for pulmonary tuberculosis in January 
1960, January and April 1961, and April 1962 rating 
decisions.  The veteran appealed the April 1962 rating 
decision, which was confirmed by the Board in a September 
1962 decision.  Thereafter, the Board confirmed the RO's 
decisions to decline reopening the veteran's claim in 
February 1967, April 1968, and October 1970.  A January 1998 
rating decision also declined to find that new and material 
evidence had been received to reopen the veteran's claim for 
service connection for pulmonary tuberculosis.  In May 2000, 
the United States Court of Appeals for Veterans Claims 
dismissed the veteran's appeal of the March 1960, February 
1967, April 1968, and October 1970 Board decisions for lack 
of jurisdiction, because the present claim was still pending 
at the Board.


FINDINGS OF FACT

1.  In a January 1998 rating decision, the RO determined that 
the veteran had not submitted new and material evidence to 
reopen his claim for service connection for pulmonary 
tuberculosis.  The veteran was notified of the decision that 
same month and did not initiate an appeal.  Prior to the 
present claim, that was the last final rating decision 
denying the veteran's claim on any basis.

2.  Additional evidence submitted since the January 1998 
decision does not bear directly on veteran's claim for 
service connection for pulmonary tuberculosis; it is 
cumulative of previously submitted evidence; and it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSION OF LAW

Evidence received since the final January 1998 determination 
wherein the RO determined that the veteran had not submitted 
evidence to reopen his claim for service connection for 
pulmonary tuberculosis is not new and material, and the 
veteran's claim may not be reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A July 1958 service record shows the veteran was examined and 
found physically qualified for enlistment.  It was noted his 
chest X-ray was negative.  A July 1958 enlistment examination 
report shows the veteran's lungs and chest were normal, and 
again his chest X-ray was negative.  No defects or diagnoses 
were noted.  The veteran reported no history of cough or 
tuberculosis.

An August 1958 service record shows that an X-ray gave an 
impression of tuberculosis, minimal, activity undetermined.

A September 1958 service record gives a narrative summary of 
the veteran's disorder.  He was admitted to the sick list in 
a U.S. Naval Hospital in September 1958 with a diagnosis of 
granulomatous disease, pulmonary, etiology undetermined, 
noted as having existed prior to enlistment.  He had no 
complaints on admission.  It was reported that a routine 
chest X-ray subsequent to enlistment had revealed a pulmonary 
infiltrate in the right upper lobe.  He denied any history of 
chronic productive cough, hemoptysis, night sweats, chest 
pain, or loss of weight.  The veteran's physical examination 
on admission was essentially within normal limits.  The 
admission chest X-ray revealed a fibrotic infiltrate in the 
extreme right apical region.  The diagnosis was changed to 
infiltration, pulmonary, cause undetermined, existed prior to 
enlistment, not misconduct, not line of duty.  It was the 
opinion of the Board of Medical Survey that the veteran did 
not meet the minimum standards for enlistment or induction, 
that he was unfit for further Navy service by reason of 
physical disability, and that the disability was neither 
incurred in nor aggravated by service.  The veteran was 
informed of the Board's findings, and initially indicated 
that he did not wish to submit a statement in rebuttal.

A November 1958 service record shows a diagnosis of 
infiltration, pulmonary, cause undetermined.  It was noted 
that the veteran had decided to rebut the decision of the 
Board of Medical Survey, and was sent before a Physical 
Evaluation Board in September 1958.  The Physical Evaluation 
Board concurred with the previous findings and recommended an 
administrative discharge.  The veteran's course, while in 
hospital, was not remarkable.  He had no symptoms or 
complaints.

In September 1959, the veteran underwent VA examination.  He 
had a diagnosis of pulmonary infiltrate with an undetermined 
cause in September 1958 as a result of a routine chest X-ray.  
He complained of no symptoms.  He had no cough.  Examination 
of the veteran's respiratory system showed the veteran's 
chest was very well developed and symmetrical.  Palpation, 
percussion, and auscultation were entirely negative.  There 
was no coughing during the examination.  A chest X-ray showed 
the left lung was clear.  There were a few ill-defined 
shadows in the right upper lung field, which appeared as 
fibrotic strands.  The diagnosis was pulmonary fibrosis, 
right apex, with etiology undetermined.

In September 1959, the veteran testified before an RO Rating 
Board at a personal hearing.  He indicated that he underwent 
examination when he entered service.  The Rating Board agreed 
to have the veteran examined and to request his X-rays from 
service for comparison to present x-ray reports.

A September 1960 private X-ray report shows an impression 
suggestive of pulmonary tuberculosis, minimal, probably 
inactive.

April 1961 affidavits indicate that two of the veteran's 
friends stated he was in good health in 1957 when he was on 
his university swimming team.

In an April 1962 report, a chief medical officer interpreted 
the veteran's numerous X-ray films.  The instructions noted 
that the veteran believed that a February 1958 X-ray did not 
pertain to him and belonged to someone else.  The 
instructions asked the medical officer to opine as to whether 
all the X-rays were of the veteran.  The physician indicated 
that pulmonary tuberculosis was found on induction.  
Advancement in lesions was not demonstrated in subsequent 
service films.  The tuberculosis shown in service was a 
lesion of reinfection type, not primary type.  The physician 
indicated that the earliest film showing advancement was 
dated in February 1958.  In the April 1962 report, the 
physician indicated that all the films, including the 
February 1958 X-rays, belonged to the same individual.  The 
conclusion, after examination of X-rays dated in February, 
July, August, and September 1958 and September 1959, was that 
he had probable minimal pulmonary tuberculosis, right upper 
lobe, stabilized.

A November 1962 private X-ray report shows the veteran was 
radiologically stabilized and inactive, with minimal right 
upper lung zone infiltrates for the previous three years.

A February 1964 private X-ray report shows no significant 
change in the minimal fibrotic changes in the right apex, 
which probably represented the end result of a previous 
infectious process and were radiologically stabilized and 
inactive.

In an August 1967 written statement, a friend of the veteran 
indicated that he was examined for enlistment at the same 
time as the veteran.  He asserted that the veteran was 
evidently found qualified for enlistment, since he and the 
veteran were inducted together.

An October 1967 VA X-ray report shows irregular densities in 
the right apex.  The impression was pulmonary tuberculosis, 
minimal, bilateral, stationary from March 1965.

May to December 1969 private records show the veteran was 
hospitalized complaining of a cough, back pain, and 
hemoptysis.  The final diagnosis was pulmonary tuberculosis, 
quiescent, chemotherapy and pharyngitis, acute.

An April 2003 X-ray report shows the veteran had pulmonary 
tuberculosis, far advanced.

In a September 2004 written statement, M.P., M.D. indicated 
that the veteran was seen for chest X-ray examination in 
April 2003, November 2003, and August 2004.  All chest X-rays 
showed pulmonary tuberculosis, far advanced, which meant he 
had extensive lesions on both lung fields.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In October 2001 and November 2003 letters, the RO informed 
the veteran of the VCAA and its effect on his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
March 2003 statement of the case (SOC) and September 2003 and 
September and October 2004 supplemental statements of the 
case (SSOCs) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC and SSOCs issued by the RO clarified 
what evidence would be required to establish a reopened 
claim.  The veteran responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the September 2004 SSOC contained the new duty-
to-assist regulation codified at 38 C.F.R. § 3.159 (2004).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Any notice provided by VA must be read in the context of 
prior, relatively contemporaneous communications from the 
agency of original jurisdiction.  See Mayfield v. Nicholson, 
supra, slip op. at 27. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  There are 
some disabilities, including tuberculosis for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service, if the disorder did not pre-date service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a preexisting condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of preexistence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel (GC) has 
issued a precedential opinion, VAOPGCPREC No. 3-2003 (July 
16, 2003), holding subsection 3.304(b) to be invalid insofar 
as it requires a claimant to show an increase in severity of 
the claimed disorder before VA's duty under the second prong 
of the rebuttal standard applies.  In conformity with the 
Court's analysis and the GC opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, and the amendment was explicitly made 
applicable only to applications to reopen finally disallowed 
claims received by VA on or after August 29, 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a) (2004)).  As the veteran's application to reopen 
was received prior to this date, in February 1999, the pre-
existing version of 38 C.F.R. § 3.156 applies.  All citations 
in this decision refer to the "old" version of 38 C.F.R. § 
3.156.

A January 1998 rating decision declined to find that the 
veteran had submitted new and material evidence to reopen his 
claim for service connection for pulmonary tuberculosis.  The 
veteran did not file a notice of disagreement to initiate an 
appeal.  Thus, the January 1998 rating decision was final.  
No other rating decision specifically addressed the issue of 
service connection for pulmonary tuberculosis until the 
August 2002 rating decision, as to which the veteran 
perfected the current appeal.

At the time of the January 1998 rating decision, the 
veteran's claims file included his service medical records, 
the VA examination, the affidavits from his friends, and 
numerous post-service X-ray and hospitalization reports.

In denying the veteran's claim in January 1998, the RO 
indicated that the additional evidence, while new, failed to 
show either that the veteran did not have tuberculosis when 
he enlisted in the military or that it had been aggravated 
during his period of service.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The evidence of record submitted in conjunction with the 
veteran's request to reopen his claim consisted of more 
detailed records from the veteran's hospitalization in 1969 
and current X-ray reports and written statements showing the 
veteran now had pulmonary tuberculosis, far advanced.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for pulmonary tuberculosis.  
While the additional private hospitalization and X-ray 
reports do constitute new evidence, in that they were not of 
record at the time of the previous decision, they are not 
material because they do not bear directly and substantially 
on the issue at hand.  In this regard, these reports do not, 
nor does any of the additional evidence submitted in 
connection with the claim to reopen, demonstrate that the 
veteran has tuberculosis that is of in-service origin.  
Specifically, none of the new evidence provides competent 
information showing that the veteran either did not have 
tuberculosis prior to his military enlistment or shows that 
his tuberculosis was permanently aggravated beyond its normal 
progression during his period of active duty.  Therefore, 
even if the evidence were deemed sufficient to reopen the 
claim, the complete record, as discussed above, fails to show 
that the veteran's tuberculosis began in service as opposed 
to before it.  It also does not show that, if his 
tuberculosis predated his service, it was aggravated (that 
is, was permanently worsened) during his active duty.

In reaching the above determination, the Board recognizes the 
argument of the veteran that he was considered qualified for 
enlistment at the time of his examination, and the report 
indicated his chest X-ray was normal.  However, the veteran's 
X-ray records were thoroughly evaluated at that time, and it 
was determined that the findings did indicate that his 
tuberculosis preexisted his entry into service.  Although the 
disorder was not detected on the enlistment X-ray, it was 
found shortly thereafter and determined to be the 
continuation of the disorder, not the initial symptoms.  
Thereafter, nine rating decisions and four Board decisions 
found that the veteran's tuberculosis did not begin in 
service.  The new evidence submitted by the veteran merely 
restates that he has a current tuberculosis diagnosis.  It 
does not help to show that it began in service.

The only medical opinion of record on that point states that 
the symptoms of the veteran's tuberculosis in service showed 
that it was a disorder that preexisted his active duty.  
There is no medical opinion stating otherwise.  With regard 
to the assertions of the veteran that his tuberculosis was 
incurred in service, we certainly respect his right to offer 
his opinion, and do not doubt his sincerity, but he is not 
deemed competent to present evidence as to diagnosis, medical 
etiology, or causation.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge," aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for pulmonary tuberculosis.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).  Having found that the evidence is not new 
and material, no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence having not been submitted, the 
claim for service connection for pulmonary tuberculosis is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


